234 F.3d 36 (D.C. Cir. 2000)
UNITED STATES OF AMERICA, APPELLANTv.ARCHIBALD R. SCHAFFER III, APPELLEE
No. 99-3153
UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT
November 22, 2000.

Before: EDWARDS, Chief Judge, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.


1
Circuit Judges Sentelle, Randolph, and Garland did not participate in this matter.

Prior Report: 214 F.3d 1359
ORDER
PER CURIUM

2
Upon consideration of appellee's petition for rehearing en banc, the response thereto, and the vote by a majority of the judges of the court in regular active service in favor of the petition, it is


3
ORDERED that the petition be granted.  This case will be reheard by the court sitting en banc.  The judgment filed on June 27, 2000 is hereby vacated.  It is


4
FURTHER ORDERED that oral argument before the en banc court will be heard at 10:00 A.M. on Wednesday, April 4, 2001.  It is


5
FURTHER ORDERED that the parties shall submit thirty copies each of briefs and the appendix in accord with the following schedule:


6
Appellant's Brief and           January 16, 2001
Appendix
Appellee's Brief                February 16, 2001
Appellant's Reply Brief         March 2, 2001


7
Along with any other issues deemed appropriate, the briefs shall address the following:


8
(1.)  The application of Thompson v. United States, 188 F.2d 652 (D.C.Cir.1951)


9
(2.)  Whether appellee's request for a new trial satisfied the requirements of Federal Rule of Criminal Procedure 33


10
(3.)  The extent of deference due to the judgment of the trial court in the granting of a new trial.